The Court.
On the trial of the defendant, who was charged with the crime of rape, the prosecutrix was permitted, against the objection and exception of the defendant, to give in evidence the particulars of the complaint which she testified she made to Mrs. Kieley shortly after the occurrence. This was held erroneous by this court in the recent case of People v. Mayes, 66 Cal. 597. On the authority of that case the judgment and order are reversed and the cause remanded for a new trial.
Myrick, J., dissented.